Citation Nr: 0015080	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD) as secondary to the service-connected 
diabetes mellitus and/or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1992.

This appeal arose from a December 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
diabetes mellitus and hypertension, assigning them the 
disability evaluations noted-above.  A rating decision was 
issued in October 1994 which confirmed these evaluations.  In 
March 1996, this case was remanded for further development, 
following which a rating action was issued which continued 
the assigned disability evaluations.  A rating action of 
January 1997 denied entitlement to service connection for 
ASHD, finding that it was not related to the service-
connected hypertension.  In December 1997, this case was 
again remanded for additional development.  A rating action 
issued in October 1999 continued to deny the benefits sought.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

In the February 1994 VA Form 646, the Disabled American 
Veterans raised the claim of entitlement to service 
connection for abdominal aorta atherosclerosis.  As this 
claim is not inextricably intertwined with an issue on appeal 
and has not been properly prepared for appellate review at 
this time, it is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, between August 12, 1992, 
the date of award of service connection, and May 7, 1996, the 
date of the change in the applicable regulations, was 
manifested by the daily use of insulin, a restricted diet and 
no alteration in daily activities.

2.  The rating criteria following the May 7, 1996 amendments 
are more favorable to the appellant and will be used to 
evaluate the diabetes mellitus after that date.

3.  From May 7, 1996, the veteran's diabetes mellitus is 
manifested by the daily use of insulin, a normal physical 
examination and no regulation of activities.

4.  The veteran's hypertension between August 1, 1992, the 
date of the award of service connection, and January 12, 
1998, the date of the change in the applicable regulations, 
was manifested by diastolic readings of less than 100.

5.  The rating criteria following the January 12, 1998 
amendments are more favorable to appellant and will be used 
to evaluate the hypertension after that date.

6.  The veteran's hypertension since January 12, 1998, has 
been manifested by a history of diastolic readings of 100 
which has required continuous medication for control.

7.  The veteran has not presented credible evidence of 
entitlement to service connection for ASHD as secondary to 
either the service-connected diabetes mellitus or 
hypertension.


CONCLUSIONS OF LAW

1.  From August 1, 1992 to May 7, 1996, the criteria for an 
evaluation in excess of 20 percent for the service-connected 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, Code 7913 (1995).

2.  The criteria as amended effective May 7, 1996 are more 
favorable to the veteran's claim for an increased evaluation 
for diabetes mellitus.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

3.  From May 7, 1996, the criteria for an evaluation in 
excess of 20 percent for the service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Code 7913 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hypertension between August 1, 1992 
and January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4,  including 
§§ 4.1, 4.2, 4.7, Code 7101 (1998).

5. The criteria as amended effective January 12, 1998 are 
more favorable to the veteran's claim for an increased 
evaluation for hypertension.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

6.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hypertension since January 12, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4,  including §§ 4.1, 4.2, 4.7, Code 7101 
(1999). 

7.  The veteran has not presented evidence of a well grounded 
claim for service connection for ASHD as secondary to either 
the service-connected diabetes mellitus or hypertension.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluations for the service-connected 
diabetes mellitus and hypertension

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


Diabetes mellitus

The veteran's service medical records indicated that he was 
first diagnosed with diabetes in 1985 after routine 
laboratory testing showed elevated blood sugar levels.  He 
was placed on Insulin in July 1992.  A September 1992 VA 
examination noted that he was taking 15 units of Insulin in 
the morning and 10 at night.  Insulin dependent diabetes 
mellitus was diagnosed.

The veteran was examined by VA in June 1994.  He was taking 
30 units of NPH in the morning and 10 units at night.  His 
glucose had been running between 100 and 225.  He had 
displayed no visual changes and there was no decreased 
sensation.  A visual examination was within normal limits, 
with no evidence of diabetic retinopathy.  His glucose was 
143.  The diagnosis was insulin dependent diabetes.  There 
was no suggestion that his diet had been changed or that his 
activities had been restricted.

Between June and August 1996, the veteran was re-examined by 
VA.  His blood glucose was 112 (normal was noted to be 
between 75 to 110).  He was noted to be taking 40 units of 
insulin in the morning and 25 units at night.  His self-
testing noted that his glucose ranged between 140 and 150.  
His current weight was 200 pounds.  He denied any visual 
problems or leg paresthesias.  There was no known renal 
disease.  The examination was negative.  He was not following 
a diet.  The diagnosis was Type II diabetes, not compliant 
with a diet.

VA examined the veteran in February 1998.  During this 
examination, he noted that he had been examined by an 
ophthalmologist in 1997; no diagnosis of diabetic retinopathy 
had been made.  He denied any paresthesias in the legs.  The 
objective examination noted that his fundi appeared to be 
normal and there was no evidence of neuropathy.  His glucose 
was 167 (normal was considered to be between 75 and 110).  He 
was taking 40 units of insulin in the morning and 30 units at 
night.  The diagnosis was insulin dependent diabetes.

The Board notes that the new rating criteria for the 
evaluation of diabetes mellitus cannot be applied prior to 
the effective date of the change in the regulations.  See 
38 U.S.C.A. § 5110(g) (West 1991); Green v. Brown, 10 Vet. 
App. 111, at 116-120 (1997).  Following the change, the new 
regulations will be relied upon in evaluating the veteran's 
claim, as these are more favorable to the veteran.  See 
Fugere v. Derwinski, 1 Vet. App. 103 (1990); aff'd 972 F.2d 
331 (Fed. Cir. 1992).  

According to the criteria in effect between August 1, 1992 
and May 7, 1996, a 20 percent evaluation is warranted for 
moderate diabetes mellitus, with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet, 
without impairment of health or vigor or limitation of 
activity.  A 40 percent evaluation is warranted for 
moderately severe diabetes mellitus, requiring large insulin 
dosage, restricted diet and careful regulation of activities, 
i.e., avoidance of strenuous occupational or recreational 
activities.  38 C.F.R. Part 4, Code 7913 (1995).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent between August 1, 
1992 and May 7, 1996 is not justified.  The objective 
evidence indicated that the veteran had been prescribed 
insulin for his condition; however, there was no suggestion 
that he was on a restricted or that he had been advised to 
avoid strenuous occupational or recreational activities.  
Therefore, it is not shown that an evaluation in excess of 20 
percent was warranted between August 1, 1992 and May 7, 1996.

According to the applicable criteria in effect after May 7, 
1996, a 20 percent evaluation is warranted for diabetes 
mellitus which requires insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation requires insulin, a restricted diet and regulation 
of activities.  38 C.F.R. Part 4, Code 7913 (1999).

After a careful review of the evidence of record, it is found 
that entitlement to a 40 percent disability evaluation for 
the veteran's service-connected diabetes mellitus after May 
7, 1996 has not been established.  While the veteran's 
condition requires insulin and a diet has been recommended, 
there is no indication that his disorder has resulted in a 
restriction of his activities.  Therefore, it is found that 
an evaluation in excess of 20 percent is not warranted at 
this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected diabetes mellitus.



Hypertension

The veteran's service medical records indicated that his 
blood pressure readings ranged between 132-148/96-108.  At 
the time of the February 1992 Medical Evaluation Board, his 
blood pressure was 144/85.  The diagnosis was systemic 
hypertension, controlled.  In September 1992, he was examined 
by VA.  His blood pressure readings were as follows:  130/90; 
124/88; 132/94; 132/94; and 130/100.  He reported that he was 
being treated with Vasotec.  The diagnosis was hypertension.

The veteran was examined by VA in June 1996.  He reported no 
current complaints.  Several blood pressure readings were 
taken.  His initial standing reading was 150/90 and his 
sitting reading was 135/85.  Additional readings were as 
follows:  150/98 (sitting); 138/88 (lying); and 137/95 
(standing).  There was no enlarged heart.  The diagnosis was 
hypertension, not well controlled.  

VA re-examined the veteran in February 1998.  His blood 
pressure readings were 144/92 (sitting); 145/80; and 145/80 
(lying flat).  The diagnosis was hypertension, only fair 
control under current treatment.

The Board notes that the new rating criteria for the 
evaluation of cardiovascular disorders cannot be applied 
prior to the effective date of the change in the regulations.  
See 38 U.S.C.A. § 5110(g) (West 1991); Green, supra.  
Following the change, the new regulations will be relied upon 
in evaluating the veteran's claim, as these are more 
favorable to the veteran.  See Fugere, supra.  

The criteria in effect prior to January 1998 noted that a 10 
percent evaluation was warranted for hypertension when the 
diastolic pressure was predominantly 100 or more.  A 20 
percent evaluation required diastolic pressure predominantly 
110 or more with definite symptoms.  38 C.F.R. Part 4, Code 
7101 (1998).

The criteria in effect after January 12, 1998 note that a 10 
percent evaluation for hypertension is warranted when the 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  38 C.F.R. Part 4, Code 
7101 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected hypertension from August 1, 1992 to January 12, 
1998, is not warranted.  The objective evidence of record did 
not show that he displayed diastolic pressure predominantly 
110 or more with definite symptoms.  The objective evidence, 
which included the VA examinations conducted in September 
1992 and June 1996, indicated that his diastolic readings 
were less than 100.  Moreover, he reported no cardiac 
symptoms.  Thus, this evidence does not demonstrate that a 20 
percent evaluation is warranted for this time period.

The objective evidence also does not show that an evaluation 
in excess of 10 percent is warranted for the veteran's 
hypertension under the rating criteria in effect after 
January 1998.  The objective evidence did not demonstrate 
that his diastolic pressure was predominantly 110 or more or 
that his systolic pressure was predominantly 200 or more.  
Rather, the VA examination performed in February 1998 
indicated that his diastolic pressure was under 100 and his 
systolic pressure was under 150.  Therefore, the criteria for 
a 20 percent evaluation have not been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for hypertension.



II.  Service connection for ASHD 
secondary to either the service-connected 
diabetes mellitus or hypertension

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

The veteran was afforded a VA cardiovascular examination in 
June 1996.  He denied having a heart condition, noting that 
he had never had any heart problems.  He denied symptoms of 
dyspnea, chest pain or palpitations.  The objective 
examination noted that his heart was not enlarged and he 
displayed a regular sinus rhythm, although there was a short 
Grade I systolic aortic murmur.  His heart was otherwise 
normal.  There was no gallop heard.  His blood pressure was 
150/98.  An EKG was within normal limits.  The diagnosis 
noted that the examiner was unable to diagnose any heart 
disease.  While he had a very faint aortic systolic murmur, 
no significance could be attached to it.  However, in view of 
the murmur and his hypertension, the examiner suggested an 
echocardiogram to further evaluate the heart.

VA re-examined the veteran in February 1998.  This 
examination noted that his lungs were clear and his heart 
displayed a regular rate and rhythm.  A treadmill test done 
six months before was reported as normal.  An echocardiogram 
conducted as part of this examination was also normal.  The 
examiner indicated that there was clearly a relationship 
between diabetes mellitus and hypertension and the onset of 
ASHD.  However, there was no objective evidence that the 
veteran currently has ASHD which can be related to either 
disorder.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

After a careful review of the evidence of record, it is found 
that the veteran has failed to present evidence of a well 
grounded claim for secondary service connection for ASHD.  
While the veteran is service-connected for both diabetes 
mellitus and hypertension, and while the VA examiner 
indicated in the February 1998 VA examination report that 
there is a relationship between these disorders and the 
development of ASHD, there is no current evidence that the 
veteran currently suffers from ASHD.  Therefore, the 
existence of a current disability which can be etiologically 
related to either his diabetes or hypertension has not been 
established.  It is thus concluded that the veteran has not 
presented evidence of a well grounded claim for ASHD as 
secondary to his service-connected diabetes mellitus or 
hypertension.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

An increased evaluation for the service-connected diabetes 
mellitus is denied.

An increased evaluation for the service-connected 
hypertension is denied.

Service connection for ASHD as secondary to either the 
service-connected diabetes mellitus or hypertension is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

